PD-0208-15 & PD-0209-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
February 26, 2015                                                  Transmitted 2/20/2015 2:02:16 PM
                                                                    Accepted 2/26/2015 10:01:24 AM
                                                                                       ABEL ACOSTA
                               NOS. _______________                                            CLERK



  THE STATE OF TEXAS                        §      IN THE COURT OF CRIMINAL
  VS.                                       §      APPEALS FOR THE STATE
  JARQUIS D. JACKSON                        §      OF TEXAS AT AUSTIN


                         ON APPEAL FROM THE
                    COUNTY CRIMINAL COURT NO. 3
                      OF DALLAS COUNTY, TEXAS
                IN CAUSE NOS. MB13-62072 & MB13-62071
                   FOR THE FIFTH DISTRICT OF TEXAS
         AT DALLAS IN CAUSE NOS. 05-14-00278-CR & 05-14-00279-CR

        APPELLEE’S MOTION TO EXTEND THE TIME FOR FILING THE
           APPELLEE’S PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
         COMES NOW the Appellee, Jarquis D. Jackson, and respectfully requests
  that the time for the filing of the Appellant’s Petition For Discretionary Review in
  the above-styled and -numbered cause be extended. In support of this motion the
  Appellee would show the Court the following:
                                           I.
         Appellee was charged with the misdemeanor offenses of unlawfully
  carrying a weapon and possession of marijuana. The trial court granted Appellee’s
  motion to suppress and the State appealed. On January 21, 2015, in Opinion Nos.
  05-14-00278-CR & 05-14-00279-CR, the Court of Appeals reversed the trial
  court’s order granting the motion to suppress.
                                          II.
         The Appellee’s Petition For Discretionary Review is due on or before
  February 20, 2015. Appellee respectfully requests an extension of time until
  March 23, 2015.
                                         III.
      No previous extension of time has been requested.


                                         IV.
      The Appellant would show the Court that a reasonable explanation exists
for the requested extension. The facts on which the Appellee relies to reasonably
explain the need for this extension are as follows:
      Before the undersigned attorney can begin work on the Petition in this case,
the undersigned attorney must prepare and file the briefs in Silva, No. 05-14-
00428-CR;     Jackson,   No.   05-14-00297-CR;        Rico,   No. 05-14-00251-CR;
Mikroberts, No. 05-14-00994-CR; Jones, Nos. 05-14-01485-CR & 05-14-01486-
CR; Hunter, No. 05-14-01146-CR; and Leatch, No. 05-14-01496-CR, all of which
have already been granted extensions.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully
requests that the time for the filing of the Appellee’s Petition For Discretionary
Review be extended until March 23, 2015.

                                        Respectfully submitted,

Lynn Richardson                         /s/ Kathleen A. Walsh
Chief Public Defender                   Kathleen A. Walsh
Dallas County                           Assistant Public Defender
                                        State Bar No. 20802200
                                        133 N. Riverfront Blvd., LB-2
                                        Dallas, TX. 75207-4399
                                        (214) 653-3550 (telephone)
                                        (214) 653-3539 (fax)
                                        kwalsh@dallascounty.org
                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Appellate Division of the Dallas County Criminal District Attorney’s Office, on
the   20th   day   of    February,   2015    by   electronic   transmission    to
DCDAAppeals@dallascounty.org.


                                     /s/ Kathleen A. Walsh
                                     Kathleen A. Walsh